Citation Nr: 1820501	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected lumbar spine disability.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1984.

This case matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously remanded the case in August 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the issuance of the November 2016 Supplemental Statement of the Case (SSOC), the Veteran submitted correspondence taking issue with the continued denial of her claim.  See Correspondence, January 5, 2017.  Of note is her contention regarding the 25-year gap in treatment between her discharge from service and her first treatment at a VA medical center.  She states that, in the 25 years that she was not receiving treatment from VA, she was seeing private doctors regarding her knee pain.  The Veteran has raised the fact that there are pertinent private treatment records that have not been associated with her claims file.  Attempts must be made to associate those records with the claims file on remand.

The Board notes that while the AOJ sent the Veteran a development letter in August 2016 requesting that she identify all private medical providers, it appears that such letter was returned as undeliverable.  Subsequent correspondence from VA was also returned as undeliverable.  Attempts should be made to verify the Veteran's address before she is again contacted regarding identification of private medical providers.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's correct address and update any necessary VA databases to reflect the proper updated address.

2.  Obtain any relevant updated VA treatment records and associate the same with the claims file.

3.  Request that the Veteran complete an appropriate VA Form 21-4142, Authorization and Consent to Release Information to VA, for any health care professional that has treated the Veteran for her knees anytime between service and the present.  Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained. 

4.  If any new treatment records, private and/or VA, are added to the claims file, obtain a new medical opinion to determine the nature and etiology of the Veteran's bilateral knee disability.  The claims file, including a copy of this Remand, must be reviewed in conjunction with the claim.  If the examiner finds that a physical examination is necessary to render an opinion, one should be scheduled.

The examiner should provide the following opinions:

a.)  Whether it is at least as likely as not (50 percent or greater probability) that any current knee disability was caused by or aggravated by (permanently worsened beyond its natural progression) her service-connected lumbar spine disability.

b.)  If the examiner reaches a negative determination above, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability was incurred in or is otherwise related to military service.

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The VA examiner must provide a complete rationale for all findings and opinions.

5.  After completing any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

